— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered June 29, 1983, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the prosecutor elicited testimony from the arresting officer that improperly bolstered the complainant’s testimony (see, People v Holt, 67 NY2d 819; People v Trowbridge, *278305 NY 471), this error was not preserved for review as a matter of law (CPL 470.05 [2]; see, People v Lebron, 95 AD2d 864) and, in any event, in view of the strength of the identification testimony, the error must be deemed harmless because there is no significant probability that the jury would have acquitted the defendant had it not been for the bolstering testimony (see, People v Johnson, 57 NY2d 969; People v Mobley, 56 NY2d 584).
The defendant’s contentions with respect to the propriety of the prosecutor’s summation have similarly not been preserved for appellate review as a matter of law (see, CPL 470.05 [2]). In any event, the instant summation, when reviewed in deciding a codefendant’s appeal (People v Algerio, 110 AD2d 706), was found not to constitute reversible error. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.